EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED FINANCING AGREEMENT,

AND REAFFIRMATION OF GUARANTY

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED FINANCING AGREEMENT AND
REAFFIRMATION OF GUARANTY dated as of June 14, 2018 (the “Amendment”), is
executed among Midwest Energy Emissions Corp., a Delaware corporation, (the
“Borrower”), MES, Inc., a North Dakota corporation (“MES” or “Guarantor”), and
AC Midwest Energy LLC, a Delaware limited liability company (the “Lender”).

 

R E C I T A L S:

 

A. Borrower, Guarantor and Lender entered into that certain Amended and Restated
Financing Agreement, dated as of November 1, 2016 (the “Amended and Restated
Financing Agreement”), pursuant to which Amended and Restated Financing
Agreement the Borrower, Guarantor and Lender amended and restated a previously
entered into Financing Agreement among the parties, dated as of August 14, 2014,
as amended on March 16, 2015, November 16, 2015 and January 28, 2016.

 

B. In connection with the Amended and Restated Financing Agreement, and in
exchange for certain previously issued Notes and other consideration, the
Borrower issued to the Lender (i) a new senior note in the principal amount of
$9,646,686 (the “Secured Note”), and (ii) a subordinated unsecured note in the
principal amount of $13,000,000.

 

C. As of the date hereof, the principal amount outstanding under the Secured
Note is $521,686.10 (the “Remaining Secured Note Principal Balance”) which the
parties agree and acknowledge is to be paid by Borrower on June 15, 2018
pursuant to Section 2.3 of the Amended and Restated Financing Agreement.

 

D. At the present time the Borrower and the Guarantor request, and the Lender is
agreeable to, an extension on the payment of a portion of the Remaining Secured
Note Principal Balance on the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Guarantor and the Lender agree as follows:

 

A G R E E M E N T S:

 

1. RECITALS. The foregoing recitals are hereby made a part of this Amendment.

 

2. DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Amended and Restated Financing Agreement.

 



  1

   



 

3. AMENDMENTS TO THE AMENDED AND RESTATED FINANCING AGREEMENT.

 

3.1 Revisions With Respect to Repayment of Remaining Secured Note Principal
Balance. Notwithstanding anything to the contrary contained in the Amended and
Restated Financing Agreement, the Remaining Secured Note Principal Balance shall
be paid as follows: (a) $250,000 on or prior to June 15, 2018, and (ii) the
balance thereof on or prior to September 1, 2018.

 

3.2 Revisions With Respect to Rate of Interest. In addition, and notwithstanding
anything to the contrary contained in the Amended and Restated Financing
Agreement, following June 15, 2018 the Secured Note shall bear interest on the
unpaid principal balance thereof at a rate equal to the Current Interest Rate
plus three percent (3.0%) per annum until the Remaining Secured Note Principal
Balance is paid in full.

 

4. GENERAL.

 

4.1 Governing Law; Severability. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York. Wherever possible each
provision of the Amended and Restated Financing Agreement and this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Amended and Restated Financing
Agreement and this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Amended and Restated Financing Agreement and this
Amendment.

 

4.2 Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Guarantor and the Lender and their respective successors and assigns, and
shall inure to the benefit of the Borrower, the Guarantor and the Lender and the
successors and assigns of the Lender.

 

4.3 Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Amended and Restated Financing Agreement and the other Secured
Note Documents are incorporated by reference herein, and in all respects, shall
continue in full force and effect. The Borrower, by execution of this Amendment,
hereby reaffirms, assumes and binds itself to all of the obligations, duties,
rights, covenants, terms and conditions that are contained in the Amended and
Restated Financing Agreement and the other Secured Note Documents. The
Guarantor, by execution of this Amendment, hereby reaffirms, assumes and binds
itself to all of the obligations, duties, rights, covenants, terms and
conditions that are contained in the Amended and Restated Financing Agreement.

 

4.4 References to Amended and Restated Financing Agreement. Each reference in
the Amended and Restated Financing Agreement to “this Agreement”, “hereunder”,
“hereof”, or words of like import, and each reference to the Amended and
Restated Financing Agreement in any and all instruments or documents delivered
in connection therewith, shall be deemed to refer to the Amended and Restated
Financing Agreement, as amended hereby.

 

4.5 Counterparts/Electronic Signatures. This Amendment may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or other
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.

 

[SIGNATURE PAGE FOLLOWS]

 



  2

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Amended and Restated Financing Agreement and Reaffirmation of Guaranty as of the
date first above written.

 



 

BORROWER:

 

MIDWEST ENERGY EMISSIONS CORP.

 

        By: /s/ Richard H. Gross

 

Name:

Richard H. Gross     Title: CFO          

 

GUARANTOR:

 

 

 

 

 

MES, INC.

 

 

 

 

 

 

By:

/s/ Richard H. Gross

 

 

Name:

Richard H. Gross

 

 

Title:

CFO

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AC MIDWEST ENERGY LLC

 

 

 

 

 

 

By:

/s/ Samir Patel

 

 

Name:

Samir Patel

 

 

Title:

Manager

 



 

 



3



 